                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

STEVEN WADE MILNER,                       )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      CASE NO. 3:17-cv-257-GMB
                                          )      [WO]
NANCY A. BERRYHILL, Acting                )
Commissioner, Social Security             )
Administration,                           )
                                          )
       Defendant.                         )

                                         ORDER

       Before the court is Plaintiff Steven Wade Milner’s Motion for Attorney Fees. Doc.

17. Provided that this is Plaintiff’s only petition for fees, the Commissioner does not

oppose Plaintiff’s motion. See Doc. 19. This is the only petition before the court. Under

the Equal Access to Justice Act, attorney’s fees are awarded to the prevailing party. See 28

U.S.C. § 2412(d); Astrue v. Ratliff, 560 U.S. 586, 591–98 (2010). Accordingly, the Motion

for Attorney’s Fees (Doc. 17) is GRANTED, and Plaintiff Steven Wade Milner is awarded

fees in the amount of $2,802.75.

       DONE this 29th day of October, 2018.
